



Exhibit 10.1


Assignment and Assumption of Indemnification Agreement


AGREEMENT, effective as of , among The Walt Disney Company, a Delaware
corporation (“TWDC”), TWDC Enterprises 18 Corp, a Delaware corporation (formerly
known as The Walt Disney Company) (“Old Disney”) and (the “Indemnitee”).
WHEREAS, Old Disney and Indemnitee are parties to that certain Indemnification
Agreement dated as of (the “Indemnification Agreement”);
WHEREAS, in connection with the acquisition of Twenty-First Century Fox, Inc.
and certain of its subsidiaries (the “21CF Acquisition”), Old Disney became a
wholly owned subsidiary of TWDC;     
WHEREAS, following the 21CF Acquisition, Indemnitee is a director and/or officer
of TWDC;
WHEREAS, the Indemnification Agreement contemplates it will be assigned and
assumed by a successor to Old Disney under certain circumstances;
WHEREAS, the parties hereto desire to cause the rights and obligations of Old
Disney pursuant to the Indemnification Agreement to be assigned to TWDC; and
WHEREAS, the parties hereto desire to confirm that the 21CF Acquisition did not
constitute an occurrence of a “Change in Control” or “Potential Change in
Control” (each as defined in the Indemnification Agreement) pursuant to the
Indemnification Agreement.
NOW, THEREFORE, in consideration of the premises and of Indemnitee continuing to
provide services to TWDC directly or, at its request, another enterprise, and
intending to be legally bound hereby, the parties hereto agree as follows:
1.    Assignment. Old Disney hereby assigns, and TWDC hereby assumes, Old
Disney’s rights and obligations pursuant to the Indemnification Agreement. TWDC
agrees to perform the Indemnification Agreement in the same manner and to the
same extent that Old Disney would have been required to perform the
Indemnification Agreement if such assignment had not taken place.
2.    No Change in Control. The parties hereto hereby acknowledge and agree that
no Change in Control or Potential Change in Control occurred in connection with
the 21CF Acquisition and the transactions related thereto.
3.    Amendments, Etc. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by the parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver.
4.    Binding Effect, Etc. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, assigns, including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of TWDC, spouses, heirs, and personal and legal representatives.





--------------------------------------------------------------------------------




5.    Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law. Furthermore, to the
fullest extent possible, the provisions of this Agreement (including, without
limitation, each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable, which is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.
6.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.
[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first set forth above.
THE WALT DISNEY COMPANY
 
 
 
 
By:
 
 
 
 
 
 
 
TWDC ENTERPRISES 18 CORP.
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
[Indemnitee name]






